United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3295
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Peter Salvatory Mosha

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                             Submitted: May 28, 2014
                               Filed: June 2, 2014
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Peter Salvatory Mosha appeals the district court’s1 judgment following a jury
verdict finding him guilty of making a false claim of citizenship for the purpose of

      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
unlawfully gaining employment, in violation of 18 U.S.C. § 1015(e). Mosha was
sentenced to “time served,” or 243 days in prison. Counsel has moved to withdraw,
and filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sufficiency of the evidence.

       This court reviews the sufficiency of the evidence de novo, viewing the
evidence in the light most favorable to the guilty verdict, resolving conflicts in favor
of the government, and accepting all reasonable inferences that support the jury’s
verdict. See United States v. Causevic, 636 F.3d 998, 1005 (8th Cir. 2011). The
testimony of former Hardee’s Manager Lori Thor—whose credibility was for the jury
to decide—that Mosha indicated he was a United States citizen on the I-9
employment eligibility form, combined with evidence establishing he was not, was
sufficient to support the conviction. See 18 U.S.C. § 1015(e) (penalizing individual
for knowingly making “any false statement or claim that he is, or at any time has
been, a citizen or national of the United States, with the intent . . . to engage
unlawfully in employment in the United States”); United States v. Keys, 721 F.3d
512, 519-20 (8th Cir. 2013) (reviewing court must assume jury found credible witness
testimony that was favorable to verdict), cert. denied, 134 S. Ct. 1011 (2014). This
court has reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80
(1988), and has found no nonfrivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-